Citation Nr: 0213018	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  99-21 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1967 to December 
1970.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim and obtained and fully developed all 
evidence necessary for the equitable disposition of that 
claim.

2.  The veteran has been diagnosed with PTSD.

3.  The veteran engaged in combat with the enemy.

4.  The veteran's lay testimony regarding his in-service 
stressors is credible and consistent with the circumstances, 
conditions, and hardships of his service. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.304(f) (2001), 
as amended by 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to 
be codified as amended at 38 C.F.R. § 3.304(f)), and 66 Fed. 
Reg. 45,620, 45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. 
§ 3.102). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  The RO denied the veteran 
this benefit in December 1998, and the veteran appealed this 
decision to the Board.  

During the pendency of the appeal, the President signed into 
law legislation that redefines VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, prior to the enactment 
of the VCAA, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA.  
Thereafter, in a supplemental statement of the case issued in 
February 2002, the RO notified the veteran of the change in 
the law, cited the new statutory provisions pertinent to the 
veteran's claim, and considered that claim based on all of 
the evidence of record.  Since then, the veteran has not 
identified any outstanding evidence that needs to be obtained 
in support of his claim; therefore, any duty on the part of 
VA to explain to the veteran who is responsible for securing 
such evidence is moot.  See Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002) (holding that both the 
statute and regulation clearly require the Secretary to 
notify the claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  In any event, given the Board's favorable 
disposition in this case, the veteran is not prejudiced by a 
lack of further development.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The veteran seeks service connection for PTSD.  In written 
statements submitted while this appeal was pending, the 
veteran asserted that he developed PTSD as a result of 
multiple stressors experienced during active service.  These 
stressors include: (1) in June, July or August 1968, 
witnessing the deaths of a fellow American soldier named 
"Hosteder" and a Vietnamese soldier after they stepped on a 
daisy chain booby trap, while the veteran was serving as a 
tracker with the 9th Division in Dong Tan, South Vietnam; (2) 
being wounded (shrapnel in the upper thigh and calf) during 
this same incident; (3) witnessing the instant death of his 
best friend, named "Andy," when a piece of shrapnel from a 
105 booby trap went through the back of Andy's head; (4) in 
early 1969, with five other soldiers in Quang Tri province, 
killing two Vietcong who were running a supply trail; (5) in 
October or November 1969, sustaining another wound (shrapnel 
in the arm) while tracking with the 5th Mechanical Division 
in Quang Tri province, being thrown by a concussion grenade 
and getting a trip wire caught around his leg; (6) witnessing 
an extensive amount of violence, including decapitations; (7) 
being wounded on a third occasion, when he was hit in the 
back by B40 rockets; and (8) being involved in numerous 
firefights, including the Tet Offensive, during which he 
witnessed the deaths of 260 men, and an ambush, during which 
he witnessed the deaths of 18 soldiers in five seconds.

The regulation governing PTSD claims, 38 C.F.R. § 3.304(f), 
was amended while the veteran's appeal was pending, effective 
March 7, 2002.  This amendment addresses the type of evidence 
that may be considered relevant in corroborating the 
occurrence of a stressor in claims for service connection for 
PTSD resulting from personal assault.  See 67 Fed. Reg. 
10,330, 10,332 (Mar. 7, 2002) (to be codified as amended at 
38 C.F.R. § 3.304(f)).  In this case, the veteran is not 
claiming that he developed PTSD as a result of a personal 
assault that occurred in service.  Therefore, this amendment 
does not substantively affect the veteran's claim.  

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2001).  

The evidence in this case satisfies the first element of a 
PTSD claim under the criteria of 38 C.F.R. § 3.304(f), 
because it shows that the veteran has been diagnosed as 
having PTSD.  This evidence, specifically, an October 1999 
report from David R. Diaz, M.D., provides a private 
psychiatrist's well-reasoned opinion, based on a thorough 
evaluation, that the veteran meets the criteria for PTSD, and 
an Axis I diagnosis of "consistent with posttraumatic stress 
disorder." 

This report also satisfies the second element of a PTSD claim 
under 38 C.F.R. 
§ 3.304(f), because it links the veteran's PTSD to stressful 
incidents he reportedly experienced during service, including 
witnessing the deaths of other soldiers after they stepped on 
booby traps, being wounded in the legs during this same 
incident, sustaining a wound in the arm from a concussion 
grenade and getting a trip wire caught around his leg, being 
wounded on a third occasion, when he was hit in the back by 
B40 rockets, and being involved in numerous firefights, 
including the Tet Offensive, during which he witnessed the 
deaths of 260 men, and an ambush, during which he witnessed 
the deaths of 18 soldiers in five seconds.

Having submitted a diagnosis of PTSD that is linked to a 
claimed in-service stressor, the Board must now determine 
whether the record contains credible supporting evidence that 
any of the claimed in-service stressors occurred.  

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2001).  In determining 
whether the veteran participated in combat, the veteran's 
oral and written testimony will be weighed together with the 
other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 
146 (1997).  

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  The General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis, and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

In this case, the veteran has consistently alleged that he 
engaged in combat with the enemy.  The veteran's DD Forms 214 
and other service personnel records confirm this assertion 
and indicate that the veteran received commendations and 
awards for such combat, including the Combat Infantryman 
Badge and Purple Heart.  They also show that the veteran 
participated in Vietnamese Counter Offensives Phases IV and V 
and an Unnamed Campaign of the 9th Infantry Division, was 
thrice injured in 1969, and received other commendations and 
awards for his service, including the Vietnam Service Medal, 
Vietnam Campaign Medal, Bronze Star Medal, and Bronze Star 
Medal with V device.  In light of these facts and because the 
alleged stressors are related to the veteran's engagement in 
combat with the enemy, the question becomes whether the 
veteran's lay testimony regarding these stressors is credible 
and consistent with the circumstances, conditions, and 
hardships of his service. 

The veteran has had three opportunities to explain the 
details of his alleged stressors: in a written statement 
received in September 1998, during a VA examination in 
October 1998, and during Dr. Diaz's evaluation in October 
1999.  On these occasions, the veteran was somewhat 
inconsistent in reporting his alleged stressors.  Initially, 
he reported only two stressors, those during which he 
sustained two of his combat injuries.  Subsequently, he 
reported numerous other stressors, the details of which 
varied from October 1998 to October 1999.  Despite these 
reporting inconsistencies and the fact that the veteran's 
service personnel records do not confirm the dates the 
veteran provided of the alleged incidents and injuries, the 
Board finds that, overall, the veteran's lay testimony 
regarding his stressors is credible and consistent with the 
circumstances, conditions, and hardships of his service.  

On each occasion, the veteran consistently reported the 
circumstances surrounding one alleged stressor, that is, the 
stressor involving his leg wounds.  The veteran reported that 
he witnessed the deaths of a fellow American soldier named 
"Hosteder" and a Vietnamese soldier after they stepped on a 
daisy chain booby trap, while the veteran was serving as a 
tracker with the 9th Infantry Division in South Vietnam.  He 
also reported that he sustained leg wounds during this 
incident.  A portion of this particular stressor has been 
verified and thus serves as a basis for granting the 
veteran's PTSD claim.  According to service personnel records 
and a computer printout noting one of the casualties listed 
on the Vietnam Veterans Memorial Wall, the veteran sustained 
mine fragment wounds to his right leg on June 11, 1969, while 
serving with the 9th Infantry Division, the same day a fellow 
soldier named "Hostetter" was killed by an explosive device 
while serving in the same division.  

In sum, the Board finds that the veteran has been diagnosed 
with PTSD, engaged in combat with the enemy, and provided 
testimony of his in-service stressors that is credible and 
consistent with the circumstances, conditions, and hardships 
of his service.  Based on these findings, the Board concludes 
that the veteran's PTSD was incurred in active service.  The 
veteran's claim for service connection for PTSD must 
therefore be granted.  


ORDER

Service connection for PTSD is granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

